DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 66-83 in the reply filed on 5/3/2022 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an telephonic interview with Christopher Wiklof (Reg. No. 43,990) received on 5/20/2022.
The application has been amended as follows:
Please cancel Claims 1-50, 58-51, and 82-83.

Allowable Subject Matter
Claims 66-81 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 66, although the closest prior art of record (such as Muftic (US 9635000 B1) and Kirsch (US 20130205136 A1)) teaches A computer method for verifying a secure global identity (ID), comprising: receiving, into a server computer, a global ID verification challenge.
However, none of the prior art, alone or in combination teaches from a counterparty via a network interface; reading, with the server computer, encrypted ID data from one or more nontransitory computer readable memories; transmitting, from the server computer, the global ID verification challenge to a personal electronic device of a particular person; receiving, with the server computer, an acknowledgement of the global ID verification challenge from the personal electronic device via an input into a GUI of the personal electronic device by the particular person to whom the global ID corresponds; and transmitting, from the server computer, a response to the global ID verification challenge to the counterparty in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J STEINLE/Primary Examiner, Art Unit 2497